

115 HR 2512 IH: Foster Youth and Driving Act
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2512IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Danny K. Davis of Illinois (for himself, Mrs. Dingell, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV of the Social Security Act to expand foster parent training and provide new
			 appropriations to support the obtainment of a driver’s license.
	
 1.Short titleThis Act may be cited as the Foster Youth and Driving Act. 2.FindingsCongress finds the following:
 (1)Transportation is one of the largest barriers foster youth face in their transition to adulthood. It impacts every aspect of well-being, and has been an impediment to meeting their education and employment goals. Public transportation options may provide relief for some, but are not an option for all youth. Certainly for youth in rural areas, public bus stops may not be in walking distance, and in some urban cities, public transportation is not reliable. Impediments to transportation increase the risk of foster youth failing course work in a postsecondary education program due to inability to attend classes on time or at all. For youth that are employed full- or part-time, tardiness due to unreliable transportation is often grounds for dismissal in many employment settings.
 (2)For youth who do not have access to safe and reliable public transportation options, the obtainment of a driver’s license is critical. There are many impediments foster youth face in the obtainment of a driver’s license. Some young people in various States across the country are required to obtain a court order in order to obtain a driver’s license.
 (3)Even after permissions are granted, additional hurdles are the ability for foster youth to enroll in driver’s education classes, obtain the necessary driving practice hours to secure a driving permit, find access to a car, and obtain insurance—all of which are ultimately required to obtain a driver’s license. There are also numerous financial obstacles associated with obtaining a driver’s license, including DMV fees, increased insurance costs for young drivers, and questions about liability and parental permission that can deter foster parents from teaching youth how to drive. These concerns also extend to youth who are placed in residential care where they are supervised by staff who may not be willing to devote time and expense to helping a young person obtain a driver’s license.
 (4)Purchasing coverage for a foster youth on a foster parent’s car insurance plan may be an undue burden. Average insurance rates to cover a teenager range between $3,600 to $4,000 a year (depending on the gender of the youth). Foster parents currently receive, on average, only $17 a day to care for a youth who has been placed in their home.
 (5)There is a need to clarify and specify that the normalcy provisions enacted under the Preventing Sex Trafficking and Strengthening Families Act (Public Law 113–183) direct States to implement the reasonable and prudent parent standard for foster parents to empower them to make decisions regarding the daily activities of children in their care. These daily activities include the ability to drive a car and obtain a learner’s permit and driver’s license—appropriate goals for foster youth ages 14 and older (provided the youth is cognitively able to pursue this activity). The obtainment of a driver’s license is a normal and healthy experience for foster youth in relation to their non-foster care peers. Active efforts to support this goal should include identification of appropriate car insurance plans to ensure that youth are able to engage in the required number of driving hours and have access to a vehicle to complete a driving test.
 (6)Some States have recognized the need for supporting youth in this process. Currently 12 States (Connecticut, Florida, Georgia, Louisiana, Maine, Nevada, New Jersey, New Mexico, New York, North Dakota, Texas, and Vermont) and the District of Columbia use State and private funds to provide financial support to cover driver’s license fees and tuition for enrollment in driver’s education courses. There are no States that currently cover all of the fees associated or concerns around liability.
 3.Foster parent training related to preparing a child to driveSection 471(a)(24) of the Social Security Act (42 U.S.C. 671(a)(24)) is amended— (1)by striking and knowledge and skills and inserting knowledge and skills; and
 (2)by inserting before the semicolon at the end the following: and, when appropriate to the age or other circumstance of the child, knowledge and skills related to preparing the child to drive, including assuring opportunity for practice driving hours and information concerning obtaining a driver’s license and automotive insurance.
 4.Requirement to include a plan for driving preparation in case planSection 475(1) of the Social Security Act (42 U.S.C. 675(1)) is amended— (1)in subparagraph (G)(ii), by moving subclause (II) 2 ems to the right; and
 (2)by adding at the end the following:  (H)A plan for assuring that the child, when appropriate to the age or other circumstance of the child, receives assistance, knowledge, and skills related to preparing to drive, including opportunity for practice driving hours and information concerning obtaining a driver’s license and automotive insurance..
			5.Driving and transportation assistance program
 (a)PurposeSection 477(a) of the Social Security Act (42 U.S.C. 677(a)) is amended— (1)in paragraph (7), by striking and at the end;
 (2)in paragraph (8), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (9)to provide driving and transportation assistance to children in foster care and certain former foster care recipients who have attained the appropriate age to begin receiving such assistance..
 (b)Driving and transportation assistanceSection 477 of the Social Security Act (42 U.S.C. 677) is amended by adding at the end the following:
				
 (k)Funds for driving and transportation assistanceThe following conditions shall apply to a State driving and transportation assistance program under this section:
 (1)Assistance under the program may be available to youths otherwise eligible for services under the State program under this section.
 (2)For purposes of this assistance program, youths who, after attaining 16 years of age, are adopted from, or enter kinship guardianship from, foster care may be considered to be youths otherwise eligible for services under the State program under this section.
 (3)The State may allow youths participating in the assistance program on the date they attain 21 years of age to remain eligible until they attain 26 years of age, as long as they are enrolled in a postsecondary education or other employment training program and are making satisfactory progress toward completion of that program.
 (4)The assistance provided for an individual under this section— (A)may include vehicle insurance costs, driver’s education class and testing fees, practice lessons, practice hours, and driver’s license fees; and
 (B)shall not exceed the lesser of $3,000 per year or the total cost of the items described in subparagraph (A).
 (5)The amount of assistance under this section may be disregarded for purposes of determining the recipient’s eligibility for, or the amount of, any other Federal or federally supported assistance, except that the State agency shall take appropriate steps to prevent duplication of benefits under this and other Federal or federally supported programs.
 (6)The program is coordinated with other appropriate programs to support current and former youth in their transition to adulthood..
 (c)CertificationSection 477(b)(3) of the Social Security Act (42 U.S.C. 677(b)(3)) is amended by adding at the end the following:
				
					
						(L)
 A certification by the chief executive officer of the State that the State driving and transportation assistance program under this section is in compliance with the conditions specified in subsection (k), including a statement describing methods the State will use—
						
							(i)
 to ensure that the total amount of driving and transportation assistance to a youth under this section and under other Federal and federally supported programs does not exceed the limitation specified in subsection (k)(5); and
						
							(ii)
 to avoid duplication of benefits under this and any other Federal or federally assisted benefit program.
						.
 (d)Increased authorization of appropriationsSection 477(h) of the Social Security Act (42 U.S.C. 677(h)) is amended— (1)in paragraph (1), by striking and at the end;
 (2)in paragraph (2), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (3)an additional $36,000,000, which are authorized to be available for payments to States for driving and transportation assistance in accordance with subsection (k)..
 (e)Allotments to StatesSection 477(c) of the Social Security Act (42 U.S.C. 677(c)) is amended— (1)by redesignating paragraph (4) as paragraph (5); and
 (2)by inserting after paragraph (3) the following:  (4)Driving and transportation assistance allotmentFrom the amount, if any, appropriated pursuant to subsection (h)(3) for a fiscal year, the Secretary may allot to each State with an application approved under subsection (b) for the fiscal year an amount equal to the State foster care ratio multiplied by the amount so specified..
 (f)Discretionary grantsSection 474 of the Social Security Act (42 U.S.C. 674) is amended— (1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and
 (2)by inserting after subsection (e) the following:   (f) Discretionary grants for driving and transportation assistance From amounts appropriated pursuant to section 477(h)(3), the Secretary may make a grant to a State with a plan approved under this part, for a calendar quarter, in an amount equal to the lesser of—
							
								(1)
 80 percent of the amounts expended by the State during the quarter to carry out programs for the purposes described in section 477(a)(9); or
							
								(2)
 the amount, if any, allotted to the State under section 477(c)(4) for the fiscal year in which the quarter occurs, reduced by the total of the amounts payable to the State under this subsection for such purposes for all prior quarters in the fiscal year.
							.
				